Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 11, 1996, which adjudicated appellant a juvenile delinquent, after a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Under the facts of this case, the speedy fact-finding hearing provisions of Family Court Act § 340.1 were observed. Good cause was demonstrated for the three-day adjournment on the 14th day following appellant’s initial appearance while appellant was in detention (see, Family Ct Act § 340.1 [1], [4] [a]), since the presentment agency demonstrated an unanticipated and unavoidable confusion in the notification of police witnesses, and there was no prejudice to appellant (see, Matter of Jamell H., 219 AD2d 531; Matter of Michael M., 201 AD2d 288; Matter of Bryant J., 195 AD2d 463, 464).
On the adjourned date of September 10th, appellant was released and the 60-day period for the commencement of the fact-finding hearing now applied (Family Ct Act § 340.1 [2]). As a result, the Family Court was free to adjourn the fact-finding hearing at its discretion, without a showing of good cause or special circumstances (see, Matter of Jamal H., 235 AD2d 270, lv denied 89 NY2d 815). Thus, in this case, the rule that release is not a remedy for a violation of the 14-day speedy fact-finding requirement is inapplicable; there was complete conformity with the statute up to the adjourned date (cf, Matter of Jamel P., 207 AD2d 298, 299, Iv denied 84 NY2d 811). Accordingly, the motion court properly denied appellant’s motion to dismiss. Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.